1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, CA Bar #221057
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721-2226
4    Telephone: (559) 487-5561
     Fax: (559) 487-5950
5
     Attorney for Defendant
6    Brian Wallace

7
8                             IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                       No. 1:19-cr-00034 LJO-SKO

12                            Plaintiff,
                                                      WAIVER OF DEFENDANT’S PERSONAL
13    vs.                                             PRESENCE;ORDER

14    Brian Wallace

15                           Defendant.

16
17          Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, Brian Wallace, having been advised of

18   his right to be present at all stages of the proceedings, hereby requests that this Court proceed in

19   his absence on every occasion that the Court may permit, pursuant to this waiver. Defendant

20   agrees that his interests shall be represented at all times by the presence of his attorney, the

21   Office of the Federal Defender for the Eastern District of California, the same as if Defendant

22   were personally present, and requests that this court allow his attorney-in-fact to represent his

23   interests at all times. Defendant further agrees that notice to Defendant's attorney that

24   Defendant's presence is required will be deemed notice to the Defendant of the requirement of

25   his appearance at said time and place.

26          Mr. Wallace currently lives in the Sacramento area. He is under Pretrial Supervision and

27   is in full compliance with all his conditions. Mr. Wallace works in the horse show industry and

28   it is a financial hardship for Mr. Wallace to have to miss a day of work in order to travel to
1    Fresno for court. Defense counsel is in constant contact with Mr. Wallace and has had no

2    difficulties in communication with him.

3
4
5    DATED: May 15, 2019                         /s/ Brian Wallace
                                                 BRIAN WALLACE
6                                                Defendant
                                                 (Original Signature in File)
7
8
9
10   DATED: May 15, 2019                         /s/ Charles J. Lee
                                                 CHARLES J. LEE
11                                               Assistant Federal Defender
                                                 Attorneys for BRIAN WALLACE
12
13                                             ORDER

14          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s

15   appearance may be waived at any and all non-substantive pretrial proceedings until further order.

16
17   IT IS SO ORDERED.

18
        Dated:    May 15, 2019                               /s/
19                                                    UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

     Wallace: Rule 43 Waiver
